Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Completes $1.3 Million Private Placement /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ TORONTO, Jan. 13, 2010 /CNW/ - Starfield Resources Inc. ("Starfield" or the "Company") (TSX: SRU) today announced it has closed the previously announced private placement offering (the "Offering") of common shares for gross proceeds of $1,301,500. Starfield issued 13,700,000 common shares of the Company ("Common Shares") at a price of $0.095 per Common Share. Thomas Weisel Partners Canada Inc. acted as the lead agent in connection with the Offering along with a syndicate of agents that included Wellington West Capital Markets Inc., MGI Securities Inc., PowerOne Capital Markets Limited and Sandfire Securities Inc. The net proceeds from the Offering will be used to further explore some of the promising properties in Montana and California obtained by the Company through its recently completed acquisition of Nevoro Inc. About Starfield Starfield Resources Inc. is an exploration and development stage company exploring for copper, nickel, and platinum group elements (PGE) in North America. The Company has three main projects: a PGE project in Montana's Stillwater District; a copper project in California's historic Moonlight Copper Mining District; and a copper/nickel/cobalt/PGE project in Ferguson Lake, Nunavut. Additional assets include a diamond joint venture in Nunavut, additional copper/nickel/chrome projects in Montana, and a portfolio of eight gold properties in Nevada that are currently under joint venture agreement.
